Citation Nr: 0633230	
Decision Date: 10/26/06    Archive Date: 11/14/06

DOCKET NO.  03-08 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
folliculitis of the facial area.

2.  Entitlement to rating in excess of 10 percent for a right 
thumb disability, status post repair of the ulnar digital 
nerve and flexor tendons with residual scarring. 

3.  Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1986 to 
February 1995.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 2002 rating 
decision of the Pittsburgh, Pennsylvania, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

The veteran's appeal was previously before the Board in 
February 2005, at which time the Board remanded the case for 
further action by the originating agency.  

While this case was in remand status, the originating agency 
increased the veteran's rating for his right thumb disability 
to 10 percent disabling, effective May 10, 2002.  This action 
has not satisfied the veteran's appeal.  However, the 
veteran's appeal for service connection for left ankle 
disability was resolved by an April 2006 rating decision 
granting service connection for this disability.  

In Mach 2004 the veteran was afforded a hearing before a 
Decision Review Officer (DRO) at the Pittsburgh RO.  A 
transcript of this hearing is of record.

The issue of entitlement to service connection for asthma is 
addressed in the remand that follows the order section of 
this decision.


FINDINGS OF FACT

1.  The veteran's skin disability has not resulted in 
palpable tissue loss or caused two or three characteristics 
of disfigurement; it has not affected 20 percent or more of 
exposed area; required systemic therapy; caused constant 
exudation or itching; or resulted in extensive lesions or 
marked disfigurement.

2.  Impairment from the veteran's right thumb disability more 
nearly approximates mild incomplete paralysis of the median 
nerve than moderate incomplete paralysis of the median nerve.


CONCLUSION OF LAW

1.  The criteria for a rating in excess of 10 percent for the 
veteran's folliculitis of the facial area have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Code 7806, 7813 (2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic 
Codes 7800, 7806, 7813 (2006).  

2.  The criteria for a rating in excess of 10 percent for the 
veteran's right thumb disability have not been met.  
38 U.S.C.A. § 1155 (West 2006); 38 C.F.R. §§ 4.7, 4.69, 
4.124a, Diagnostic Code 8515 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA by letter 
mailed in May 2005, subsequent to its initial adjudication of 
the claims, to include notice that he should submit all 
pertinent evidence in his possession.  In addition, he was 
provided appropriate notice concerning the effective-date 
element of his claims in a letter mailed in July 2006.  

The record also reflects that the veteran has been afforded 
appropriate VA examinations and the originating agency has 
obtained the veteran's service medical records and post-
service treatment records.  Neither the veteran nor his 
representative has identified any outstanding evidence that 
could be obtained to substantiate either claim.  The Board is 
also unaware of any such evidence.  Therefore, the Board is 
also satisfied that VA has complied with the duty to assist 
requirements of the VCAA and the pertinent implementing 
regulation.

Following the completion of all indicated development of the 
record, the originating agency readjudicated the veteran's 
claims in February 2006.  There is no indication in the 
record or reason to believe that any ultimate decision of the 
originating agency would have been different had complete 
VCAA notice been provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the 
veteran's claims.


General Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2006).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.


Increased Rating for Folliculitis

Legal Criteria

The Board notes that the rating criteria for evaluating 
disabilities of the skin were revised, effective August 30, 
2002, subsequent to the date of receipt of the veteran's 
claim.  The Board has determined that the revised criteria 
for evaluating the veteran's skin disability would not have 
retroactive effects and are therefore applicable from their 
effective date.  

Under the former criteria for evaluating disabilities of the 
skin, most skin conditions, including dermatophytosis and 
tinea barbae, were rated under Diagnostic Code 7806 for 
eczema.  Under the prior version of Diagnostic Code 7806, a 
30 percent disability rating is appropriate with constant 
exudation or itching, extensive lesions, or marked 
disfigurement.  A 10 percent disability evaluation is 
appropriate with exfoliation, exudation, or itching, if 
involving an exposed surface or extensive area.  38 C.F.R. § 
4.118 (2002).

Scars of the head, face, or neck may also be rated on the 
basis of disfigurement.  Under the criteria in effect prior 
to August 30, 2002, a noncompensable evaluation is warranted 
if the disfigurement is slight, and a 10 percent evaluation 
is warranted if the disfigurement is moderate.  Severe 
disfigurement, especially if producing a marked and unsightly 
deformity of the eyelids, lips, or auricles, warrants a 30 
percent evaluation.  Disfiguring scars warrant a 50 percent 
evaluation if there is complete or exceptionally repugnant 
deformity of one side of the face, or marked or repugnant 
bilateral disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 
7800 (2002).

A note following Diagnostic Code 7800 provides that the 10 
percent rating may be increased to 30 percent, the 30 percent 
to 50 percent and the 50 percent to 80 percent if in addition 
to tissue loss and cicatrization, there is marked 
discoloration, color contrast, or the like.  The most 
repugnant, disfiguring conditions, including scars and 
diseases of the skin, may be submitted with several 
unretouched photographs for rating by central office.

The veteran's folliculitis is currently rated under 
Diagnostic Code 7813 of the revised rating criteria.  This 
code states that dermatophytosis, including ringworm, tinea 
corporis, tinea pedis, and tinea barbae, should be rated as 
disfigurement of the head, face, or neck (under Diagnostic 
Code 7800), scars (under Diagnostic Codes 7801-7805), or 
dermatitis (Diagnostic Code 7806) depending on the 
predominant disability.

Disfigurement of the head, face, or neck is assigned a 10 
percent evaluation if there is one characteristic of 
disfigurement.  A 30 percent evaluation is warranted if there 
are visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features [nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips], or if there are two or three 
characteristics of disfigurement.  38 C.F.R. § 4.118, 
Diagnostic Code 7800.

The eight characteristics of disfigurement, for purposes of 
evaluation under 38 C.F.R. § 4.118, are:  (1) A scar five or 
more inches (13 or more centimeters (cm.)) in length; (2) A 
scar at least one-quarter inch (0.6 cm.) wide at widest part; 
(3) The surface contour of the scar is elevated or depressed 
on palpation; (4) The scar is adherent to underlying tissue; 
(5) The skin is hypo- or hyper-pigmented in an area exceeding 
six square inches (39 sq. cm.); (6) The skin texture is 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); (7) There is 
underlying soft tissue missing in an area exceeding six 
square inches (39 sq. cm.); (8) The skin is indurated and 
inflexible in an area exceeding six square inches (39 sq. 
cm.).  38 C.F.R. § 4.118, Diagnostic Code 7800.

Under the current criteria, dermatitis or eczema covering 20 
to 40 percent of the entire body, affecting 20 to 40 percent 
of exposed areas, or requiring systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period warrants a 30 percent evaluation.  
Dermatitis or eczema covering at least 5 percent, but less 
than 20 percent, of the entire body; affecting at least 5 
percent, but less than 20 percent, of exposed areas; or 
requiring intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of less than six weeks during the past 12-month 
period warrants a 10 percent evaluation.  Dermatitis or 
eczema covering less than 5 percent of the entire body, 
affecting less than 5 percent of exposed areas; and requiring 
no more than topical therapy during the past 12-month period 
warrants a noncompensable evaluation.  38 C.F.R. § 4.118, 
Diagnostic Code 7806.


Analysis

The veteran was granted service connection and a 10 percent 
disability rating, effective May 10, 2002, for folliculitis 
of the facial area by rating decision in September 2002.  His 
claim for an increased rating was received in August 2002.

In response to his claim for an increased rating, the veteran 
was afforded a VA examination to determine the severity of 
his facial folliculitis in August 2002.  The veteran reported 
experiencing ingrown facial hairs since service.  He stated 
that he was currently prescribed a facial wash by his 
dermatologist and had received steroid injections to treat 
his folliculitis and pseudo barbae.  He described 
experiencing pain from his ingrown hairs, numbness of his 
chin, redness and itching in warm weather, and some crusting 
and exudation.  Upon physical examination, the examiner 
observed several areas of redness and macules on the cheeks 
and chin, and numbness to palpation beneath the chin area.  
There were no active lesions, crusting, or diffuse erythema 
of the chin and cheeks.  The diagnosis was folliculitis to 
the facial area.  

Statements and treatment records from the veteran's private 
physicians indicate that he has been diagnosed with 
pseudofolliculitis barbae with papules in the bearded area 
and keloid formations on the right side of his neck.  He has 
been treated with a benzyl peroxide cleanser and shaving 
lotion to decrease inflammation and a special razor.  The 
veteran also received steroid injections in April and June 
2001 for the keloids on his neck.

In January 2006 the veteran was provided a second VA 
examination.  He described experiencing more severe pain in 
addition to the appearance of small areas of redness with the 
appearance of bruising.  His condition was described as 
constant with progressive pain.  Upon physical examination, 
mild erythema to the chin, neck, and facial area was observed 
with several areas of reddened macules.  Numbness was 
observed with palpation beneath the chin area and pain and 
sensitivity.  No current open lesions or crusting was noted.  
The percentage of total skin and exposed skin involved was 5 
percent.  The diagnosis was chronic folliculitis with 
progressive pain.  

The medical evidence of record clearly establishes that an 
increased rating is not warranted for the veteran's 
folliculitis under the current rating criteria.  As required 
for an increased rating under Diagnostic Code 7800, there is 
no evidence of visible or palpable tissue loss or gross 
distortion or asymmetry of one feature or paired set of 
features.  In addition, there is no medical evidence of two 
or three characteristics of disfigurement.  While an 
increased rating is also available under Diagnostic Code 7806 
for dermatitis or eczema, there is no evidence that the 
veteran's folliculitis covers 20 to 40 percent of his entire 
body, affects 20 to 40 percent of exposed areas, or requires 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs for a total duration of six weeks or 
more during the past 12 months.  The medical evidence of 
record shows that the veteran has been prescribed topical 
treatments, received steroid injections for two months in 
2001, and that his folliculitis affects only 5 percent of his 
skin.  While the Board acknowledges the veteran's complaints 
of pain and discomfort, it is clear that his folliculitis 
more nearly approximates the current criteria for a 10 
percent rating than those for a higher rating.  

The Board also notes that an increased rating is also 
unwarranted under the former criteria for the evaluation 
disabilities of the skin.  While the veteran has complained 
of redness and itching in hot weather and some facial macules 
and keloids have been noted, there is no medical evidence of 
constant exudation or itching, extensive lesions, or marked 
disfigurement.  

Accordingly, as the preponderance of the evidence is against 
the claim, an increased rating for the veteran's folliculitis 
is not warranted.


Increased Rating for Right Thumb Disability

The veteran is left-hand dominant.  His thumb disability is 
currently rated by analogy under 38 C.F.R. § 4.124a, 
Diagnostic Code 8515, which provides that incomplete 
paralysis of the median nerve of the minor upper extremity 
warrants a 10 percent evaluation if it is mild or a 20 
percent evaluation if it is moderate.  

The Board notes that a separate rating is in effect for a 
scar of the right thumb and that rating is not on appeal.  

At his August 2002 VA examination, the veteran reported 
sustaining an in-service injury to his right thumb which 
required reattachment and three months of intensive 
rehabilitation.  The veteran reported that he did not 
experience constant pain, but his thumb would hurt when it 
was hit.  He also described losing 8 percent of feeling at 
the tip of his thumb with decreased flexibility which 
resulted in difficulty gripping large objects.  Upon physical 
examination, there was no swelling or redness noted.  Grip 
strength was 5/5 in both hands.  Wrist palmar flexion was 
measured to 80 degrees, and dorsiflexion and extension were 
measured to 70 degrees with no pain.  Ulnar deviation was 
measured to 45 degrees and radial deviation to 20 degrees, 
both with no pain.  The veteran was diagnosed with status 
post severed right thumb with residual numbness.  

A March 2003 statement from the veteran's private physician 
notes that the veteran has no significant grip problem, 
although he does experience numbness along the medial aspect 
of the thumb.  Additionally, the physician noted that the 
function of the right thumb appears fairly normal.

The veteran was also provided a VA examination in January 
2006.  He stated that he does not wear a splint, and he has 
not needed additional physical therapy.  The veteran reported 
that his right thumb hurts if he bumps it, but he experiences 
no swelling, redness, or flare-ups.  Upon physical 
examination, the examiner noted there was decreased palpation 
at the tip of the right thumb.  Grip strength was 4/5, 
slightly weaker than in the left hand.  The right thumb was 
noted to have decreased range of motion to 45 degrees.  There 
was no weakness, no decreased endurance, and no easy 
fatigability with repetitive range of motion testing, 
although increased pain was reported.  X-rays showed no 
significant degenerative changes and no fractures.  The 
diagnosis was right thumb laceration with permanent decreased 
sensation to the tip of the right thumb, weakness in the grip 
of the right thumb, and chronic pain.

The Board concludes that the medical evidence does not 
establish that the veteran has more than mild incomplete 
paralysis of the right thumb.  While his most recent VA 
examination showed some decrease in range of motion, the 
veteran reported no flare-ups, no weakness, no decreased 
endurance, and no easy fatigability with repetitive range of 
motion testing.  In addition, while the veteran has some 
permanent loss of sensation in the tip of right thumb, the 
medical evidence establishes that the veteran retains 
substantial useful motion of his thumb.  In this regard, the 
Board notes that the veteran's private physician stated that 
the veteran has no significant grip problems and functioning 
of his right thumb was fairly normal.  

The Board has considered whether there is any other schedular 
basis for granting this claim but has found none.  In 
particular, the Board notes that Diagnostic Code 5224 
authorizes a 20 percent rating for unfavorable ankylosis of a 
thumb, but the evidence clearly demonstrates that the 
veteran's thumb is not ankylosed.  

Finally, the Board has considered the benefit-of-the-doubt 
doctrine but has determined that it is not applicable to this 
claim because the preponderance of the evidence is against 
the claim.



ORDER

Entitlement to a rating in excess of 10 percent for 
folliculitis of the facial area is denied.

Entitlement to rating in excess of 10 percent for a right 
thumb disability, status post repair of the ulnar digital 
nerve and flexor tendons with residual scarring, is denied. 


REMAND

In its February 2005 remand, the Board ordered that the 
veteran be provided a VA examination to determine the 
etiology of his asthma.  The examiner was instructed to 
provide an opinion as to whether the disorder clearly and 
unmistakably existed prior to service, and if so, whether the 
disorder clearly and unmistakably underwent a chronic 
increase in severity during or as a result of service.  Based 
on the veteran's in-service statements describing a childhood 
history of asthma, the examiner at the veteran's January 2006 
examination opined that it was at least as likely as not that 
the veteran had asthma in childhood; however, regarding the 
question of aggravation, the examiner noted that it was "not 
likely that the asthma was exacerbated by service."  This 
opinion is not responsive to the Board's directive and is not 
adequate for adjudication purposes.  

Where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App 268 (1998).  

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, DC for the following 
actions:

1.  The RO or the AMC should arrange for 
the claims folder to be returned to the 
examiner who performed the veteran's 
January 2006 examination.  The examiner 
should provide an opinion as to whether 
the veteran's asthma clearly and 
unmistakably existed prior to the his 
entrance into active duty.  If the 
examiner finds that the veteran's asthma 
existed prior to active duty, the 
examiner should also provide an opinion 
as to whether the disorder clearly and 
unmistakably underwent no chronic 
increase in severity during or as a 
result of service.  The rationale for all 
opinions expressed must also be provided.  
If the examiner who examined the veteran 
in January 2006 is no longer available or 
is not qualified to provide the required 
opinions and supporting rationale, the 
claims folder should be provided to and 
reviewed by another physician with the 
required expertise, who should provide 
the required opinions with supporting 
rationale.

2.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

3.  Then, the RO or the AMC should 
adjudicate the veteran's claim based on a 
de novo review of the record.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO or 
the AMC should issue a supplemental 
statement of the case and afford the 
veteran and his representative an 
appropriate opportunity to respond before 
the case is returned to the Board for 
further appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant unless he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals



 Department of Veterans Affairs


